Exhibit 10.1

VEREINBARUNG/AGREEMENT

 

    Diese Vereinbarung (die “Vereinbarung”) zwischen der Verigy Germany GmbH
(die „Gesellschaft”) und Hans-Jürgen Wagner (dem „Geschäftsführer”) ist ab dem
Datum (das „Datum des Inkrafttretens”) wirksam, zu dem die spätere Unterschrift
unter dieser Vereinbarung geleistet wurde.    This Agreement (the “Agreement”)
is entered into as of the last date in the signature block below (the “Effective
Date”), between Company Germany GmbH (the “Company”), and Hans-Jürgen Wagner
(“Officer”).    

VORBEMERKUNG

 

   RECITALS    

Einbringung von überschüssig einbehaltenen Bonuszahlungen aus dem 80/20 Plan in
den „ZVP” (Zusatzversorgungsplan)

 

Der Geschäftsführer hat am Programm 80/20 zur Entgeltumwandlung teilgenommen,
demzufolge der Geschäftsführer einen Anteil seines Gehaltes in flexible
Arbeitszeitkonten zur Nutzung in der Zukunft umgewandelt hat (der „80/20 Plan”).
Darüber hinaus hat der Geschäftsführer am „Pay-for-Results Programm” der
Gesellschaft teilgenommen.

 

Die Gesellschaft und der Geschäftsführer vereinbaren, dass die Gesellschaft dem
Geschäftsführer die nach dem genannten Pay-for-Results Programm verdienten und
aufgrund der Teilnahme am 80/20 Plan reduzierten Ansprüche wie folgt auszahlt:

  

Contribution of 80/20 Plan Excess Deferral into the ZVP (“old deferred
compensation plan”):

 

Officer has participated in the Company’s 80/20 deferred compensation
arrangement under which Officer has deferred a portion of his compensation by
converting current compensation into flexible time off that may be used in the
future (the “80/20 Plan”). Officer has also participated in the Company’s
Pay-for-Results Program.

 

The Company and Officer agree that the Company will return to Officer
Pay-for-Results Program amounts earned by Officer and reduced due to
participation in the 80/20 Plan as follows:



--------------------------------------------------------------------------------

   

VEREINBARUNG

 

   AGREEMENT

1.  

 

 

Die Gesellschaft und der Geschäftsführer vereinbaren, dass der Gesamtbetrag der
unter dem 80/20 Program einbehaltenen Ansprüche aus dem Pay-for-results Programm
die aufgrund der Teilnahme am 80/20 Plan unter Einschluss vergleichbarer
Bonuspläne, an denen der Geschäftsführer teilgenommen hat, als er Arbeitnehmer
bei Agilent Technologies, dem Rechtsvorgänger von Verigy war, € 57,433 (in
Worten: Siebenundfünfzigtausendvierhundertdreiunddreißig) (der
„Auszahlungsbetrag”) beträgt. Die Gesellschaft verpflichtet sich, diesen Betrag
im November 2010 in den „ZVP” (Zusatzversorgungsplan) einzubringen.

 

Der Geschäftsführer stimmt weiterhin zu, dass er nicht weiter am Pay-for-Results
Programm teilnehmen wird, sobald er gegebenenfalls künftig auf seinem
Langzeitkonto gesparte Zeit abbaut.

  

The Company and Officer agree that the aggregate amount of Pay-for-Results
compensation reduced due to participation in the 80/20 Plan, including deferrals
under any similar bonus compensation plans made while Officer was employed by
Agilent Technologies, Verigy’s predecessor, is € 57,433 (in words:
fiftyseventhousandfourhundredandthirtythree) (the “Payout Amount”). The Company
agrees that it will contribute the Payout Amount into the “ZVP” (“old deferred
compensation plan”) in November 2010.

 

 

 

Officer also agrees that he will not participate in the Pay-for-Results Program
if the officer uses any time accrued in his personal long-term account balance.

2.

 

 

Annahmefrist

Das Angebot gilt bis Ablauf des 13.08.2010.

 

  

Acceptance deadline

This contract offer shall remain in effect until August 13th, 2010.

 

 

Agreement / Vereinbarung    2 of 3    Hans-Jürgen Wagner



--------------------------------------------------------------------------------

3.

 

 

 

 

Allgemeines

Wenn eine der Vereinbarungen dieses Vertrages unwirksam ist, bleiben die übrigen
Regelungen dieses Aufhebungsvertrag hiervon unbeeinträchtigt. Die Parteien
vereinbaren, die unwirksame Vereinbarung durch eine Regelung zu ersetzen, die
der unwirksamen Regelung am nächsten kommt, und die rechtswirksam ist.

 

Darüber hinaus ist der Geschäftsführer selbst dafür verantwortlich,
Informationen hinsichtlich rechtlicher und steuerlicher und sonstiger
Konsequenzen aus der Vereinbarung von seinen eigenen Beratern zu erlangen, da
die Gesellschaft in dieser Hinsicht nicht berät.

 

Diese Vereinbarung liegt in deutscher und englischer Sprache vor. Für den Fall
widersprüchlicher Regelungen gilt die deutsche Fassung.

 

  

General

If one provision of this Agreement shall be ineffective, the validity of the
remaining provisions shall remain unaffected thereby. The Parties agree to
replace the ineffective provision with an agreement that comes closest to the
ineffective provision in terms of the respective interests and significance and
is legally valid.

 

As for the rest, the Officer himself must take care of getting information about
legal and fiscal consequences of the Agreement from his own advisors, since
Company is unable to make any statements in this regard.

 

This Agreement has been prepared in German and English. In the event of a
conflict between the versions of this Agreement, the German language version
will control.

 

Verigy Germany GmbH    Hans-Jürgen Wagner            (Signature)    (Signature)
           Barbara Meyer; HR Director Europe      Place and Date:    Place and
Date:

 

Agreement / Vereinbarung    3 of 3    Hans-Jürgen Wagner